Citation Nr: 1226832	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision dated February 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision.

2.  The evidence received since the June 2006 rating decision that denied the claim for service connection for PTSD, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for a PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Rating decisions in May 2006, and June 2006, denied service connection for PTSD.  The Veteran was notified of those decisions and of his appellate rights but did not file a timely appeal of these rating decisions.  In addition, no new and material evidence was received within one year after the issuance of the June 2006 rating decision.  See 38 C.F.R. § 3.156(b).  The next submission of the Veteran following the June 2006 rating decision was the current claim to reopen, which was received in August 2007.  Although the RO appeared to reopen the claim in the February 2008 rating decision as only the merits of the claim were adjudicated, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the June 2006 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the June 2006 rating decision, the evidence included service treatment records, which do not show findings, treatment, or diagnoses consistent with a psychiatric disorder.  The evidence also included the Veteran's service separation form and service personnel records which show service in the Republic of Vietnam and indicate that the Veteran was awarded the Vietnam Service Medal with 1 Bronze Service Star, Vietnam Campaign Medal with 60 Device 1 O/S/ Bar, National Defense Service Medal, Marksman Badge with Riffle Bar (M-14), and the Vietnam Cross of Gallantry with Palm.  The evidence further included VA treatment records that showed treatment for depression, and a diagnosis of PTSD rendered by a VA psychiatric nurse practitioner.  Also of record were statements from the Veteran describing combat-related stressors and articles pertaining to his combat service.  

Evidence added to the record since the time of the last final decision includes a September 2007 VA psychiatric evaluation report from a VA psychiatrist who diagnosed PTSD due to in-service combat stressors, and an October 2008 VA mental health disorder examination report, wherein the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, and instead diagnosed bipolar disorder.  Also of record were statements from the Veteran, his brother and a fellow serviceman who served with the Veteran in Vietnam, asserting that the Veteran was exposed to combat during his service in the Republic of Vietnam.  

The Board finds that the diagnoses of a psychiatric disorder, to include a diagnosis of PTSD related to traumatic experiences during the war in Vietnam, creates a reasonable possibility of allowance and is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record and when presumed credible for the purpose of determining whether to reopen the claim, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the diagnosis of PTSD to service, specifically the VA psychiatric evaluation in September 2007, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for PTSD is reopened.  To that extent only, the claim is allowed.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD.  To that extent only, the appeal is allowed.


REMAND

Unfortunately, the Board finds that additional development is needed prior to further disposition of the claim for service connection for a psychiatric disorder, to include PTSD.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, as diagnoses other than PTSD are reflected in the evidence, the service connection issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

The Veteran contends that he currently suffers from PTSD due exposure to combat in Vietnam.  Under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  Nevertheless, in this case, the Veteran's personnel records show that he served in the Republic of Vietnam from February 1971 to October 1971, and among other awards and decorations, he received the Republic of Vietnam Gallantry Cross with Palm Unit Citation, which was awarded by the Republic of Vietnam to units for valorous combat achievements.  See Department of Defense (DoD) Instruction 1348.33-V3, Manual of Military Decorations and Awards, Enclosure 3, 11.e(8)(b) (Nov. 2010).  Additionally, the Veteran was assigned to the HHC 1 BN 7 Cav 1st Cav Division in Vietnam, which as the RO noted, the Vietnam Order of Battle shows the unit was in Vietnam during the Veteran's service time frame, and thus the RO conceded a stressor for battle for VA purposes, which establishes that the Veteran was exposed to combat during service in Vietnam.  38 U.S.C.A. § 1154(b) (West 2002).  His reported stressors, including several life threatening incidents, are consistent with the circumstances, conditions, or hardships of his service.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  Accordingly, the Board must now consider whether the Veteran meets the DSM-IV criteria for PTSD and, if so, whether that diagnosis is based on his confirmed stressors or on any other in-service stressor that is related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that is related to his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The service treatment records do not show any findings, treatment, or diagnosis consistent with a psychiatric disorder.  After service, the Veteran underwent a psychological evaluation in March 2003, and the Veteran was diagnosed with depression, not otherwise specified.  An October 2004 PTSD screen was negative.  An April 2005 VA PTSD screen was also negative.  In November 2005, a VA psychiatric nurse practitioner diagnosed chronic PTSD, combat related, and depression.  At the time, the Veteran endorsed symptoms of emotional numbing, flashbacks, nightmares, avoidance of stimuli, trouble sleeping, and depression.  In September 2007, a VA psychiatrist evaluated the Veteran and diagnosed severe and recurrent major depression, and PTSD.  However, the psychiatrist did not indicate whether that finding was based on the DSM-IV criteria.  

Significantly, on VA mental health disorders examination in October 2008, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, based in part on the examiner's finding that the Veteran's reported stressors did not seem very traumatic other than the fact that the Veteran was in a war zone.  The examiner noted that the Veteran denied having been confronted with events during service that threatened death, or caused him to experience intense fear, helplessness, or horror.  While the examiner diagnosed bipolar disorder, he did not opine as to whether the Veteran's psychiatric diagnoses was etiologically related to service. 

The Board recognizes that the Veteran himself has asserted that he has PTSD that is related to his military service.  As a layperson, he is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he attributes his current mental health problems to a diagnosis of PTSD based on in-service stressors, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to warrant a grant of service connection for PTSD or any other psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Considering the fact that multiple psychiatric diagnoses are of record, and that the regulations regarding service connection for PTSD have changed since the most recent examination, the Board is of the opinion that another VA psychiatric examination of the claimant is warranted by a psychiatrist or psychologist who has not previously examined the Veteran, to determine whether the Veteran currently suffers from a psychiatric disorder and to reconcile the conflicting medical opinions in the claims file.  The examiner should specifically address whether any diagnosis of PTSD is due to the Veteran's exposure to combat or fear of hostile military or terrorist activity and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Also, a VA treatment record in July 2003 noted that the Veteran was had applied for disability benefits from the Social Security Administration (SSA) and had been denied, but was in the process of appealing.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Finally, to aid in adjudication, any VA medical records dated from September 2008, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records dating from September 2008.  If no further treatment records exist, the claims file should be documented accordingly. 

3.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issue on appeal or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychiatrist or psychologist who has not previously examined the Veteran, to ascertain the nature and etiology of any current psychiatric disability.  The claims file should be reviewed by the examiner and the examiner should note that review in the report.  The examiner should include a complete rationale for each opinion expressed.  Specifically the examiner should: 

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  The examiner should reconcile the diagnosis or diagnoses found with the diagnoses of record, including bipolar disorder, PTSD and depression.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific in-service stressor or stressors upon which that diagnosis is based. 

d) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service, or whether any psychosis developed within one year of the Veteran's discharge from service in December 1971 and, if so, how severe were the manifestations during that time.  
The examiner is requested to cite to the relevant evidence considered in providing the opinion.

5.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


